Kiley, J. (dissenting):
Claimant is the widow of Julian E. Harby who, previous to his death, by accident, on December 2, 1921, lived at Arlington, N. J. He was killed by a train at Arlington, N. J., at about eight a. m. on said December second, while trying to cross a railroad track. He worked for Harwell Brothers, Inc., wholesale grocers, as a traveling salesman on a commission. Claimant had compensation *528awarded her and her minor children' on the following facts: He lived at home, was there nights and sometimes home for lunch, he had territory in New Jersey where he called on wholesale jobbers dealing in candies and groceries; his territory included “ Jersey City, Hackensack, Passaic and such towns.” His employer’s place of business was 72 Beach street, Brooklyn, N. Y. From a letter written to his employer on December 1, 1921, the day before he was killed (letter says 1922 which is a mistake), it appears he was going to Paterson, N. J., and that such anticipated trip was to sell goods may be presumed from the evidence. The objection to the award is that it did not arise out of and in the course of his employment. Appellants’ contention is well stated in their counsel’s brief as follows: “ Under all the facts in the present case and under the foregoing decisions, Mr. Harby was not in the course of his employment nor under the protection of the Compensation Law while going to and from his home at Arlington, N. J. He did not perform any work in Arlington. He went home every night just the same as any other employee and upon the day he was killed he was on his way from his home to Paterson, where he was to commence work for the day.” The above statement, so far as it recites the facts, is correct. Several cases are cited to sustain appellants’ contention. (Matter of Clark v. Voorhees, 231 N. Y. 14.) That is a case where this court (194 App. Div. 13) affirmed the award of the State Industrial Commission, and which the Court of Appeals reversed. The facts were these: The employee left his employer’s place of business about four o’clock in the morning to go to an outside restaurant, 400 or 500 feet away, to get a cup of coffee, and while in the street he was struck by a motor truck and so injured that he died soon thereafter. The Court of Appeals says the injuries did not arise out of and in the course of his employment; that “ When the decedent left the employer’s place of business for the purpose stated, and while walking in the street he was not doing anything which he was employed to do; nor was it anything incident to or connected with the employment. It was no more a part of his employment than it would have been had he started for his own home for the purpose of getting his breakfast.” Among the many citations referred to and examined by the Court of Appeals in the opinion from which the above quotations are made, is Matter of Kowalek v. N. Y. Consol. R. R. Co. (229 N. Y. 489). In that case an employee of the company who had been on guard duty had checked out and was about to take one of the company’s cars for his home, upon which he was permitted to ride free of charge; he was electrocuted by coming in contact with one of the company’s high power wires. Writing of the effect of the permission to ride *529free on the company’s cars, the court says: “ In enjoying or exercising the permission he adopted his own will and choice and served his own convenience. The company was indifferent as to the way or means by which he reached the place where the day’s work began. It did not contract that he should ride to and from work or pay him for the time through which he was riding. The transportation was not an incident of the employment. The employment continues throughout the transportation in case the parties by their contract of hiring positively or inferentially so stipulate. If they do not so stipulate the employee when he enters into the process of the transportation, is not under the hiring or control or in the employment of the employer and is not the employee.” That the risk was that “ to which he would have been equally exposed apart from his employment.” The similarity of the facts in the case quoted to the one at bar is that claimant’s intestate was not under the control of his employer at the time and was not at the place where he intended to commence work. A well-considered opinion is found in Pierson v. Interborough R. T. Co. (184 App. Div. 678; affd., 227 N. Y. 666). In that case the employee was a guard on defendant’s road; he had a two-hour intermission when he was off duty, but in that time he started on the company’s car to a dentist, and on the same trip was going to the company’s office, on the way, to collect his wages. It was held that he was not covered by the Workmen’s Compensation Law. In Matter of McInerneyv. B. & S. R. R. Corp. (225 N. Y. 130) the deceased was working for defendant as a car inspector; he worked Sundays and the day he received his injury was Sunday. On Sundays he received pay for eleven hours which included his dinner hour. He was going to his home for dinner, which was not situated on the premises of defendant, when he was fatally injured. Held, he was not covered by the Workmen’s Compensation Law. In Scanlon v. Herald Co. (201 App. Div. 173) the claimant, with the knowledge of the employer, took some of his work to his home when he went to supper and worked on it during his supper hour to expedite the work of getting out an edition of defendant’s paper. Returning to his place of employment after supper he fell and was injured. Held, he was not entitled to compensation.
Hospers v. Hungerford-Smith Co. (194 App. Div. 945; affd., 230 N. Y. 616), relied upon by the respondent, is not controlling here. No opinion was handed down in either case; an examination of the record shows that the main question litigated was one of jurisdiction; the deceased hired out in Rochester, at the company’s plant, to sell its products in the western States where he resided, and *530while traveling in the course of his employment, in an automobile furnished by the employer, for which said employer also furnished gas and oil, he was killed. Upon the hearing the employer swore that he (deceased) operated the car by its authority “ as part of the way of doing his work.”
The award should not be sustained. It should be reversed and claim dismissed, with costs against the State Industrial Board.
Award affirmed, with costs in favor of the State Industrial Board.